DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 15-27, renumbered 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not specifically teach obtaining a first image and a second image collection; wherein the second image collection comprises at least two second images; obtaining coordinates of three non-collinear pixels in the first image to form a coordinate collection; generating a target matrix according to the coordinate collection; and for the at least, two second images in the second image collection, obtaining coordinates of pixels in the at least two second images corresponding to coordinate-indicative pixels in the coordinate collection to form a corresponding coordinate collection, according to the corresponding coordinate collection, generating a target column vector matching a column number of the target matrix, pre-multiplying the target matrix by the target column vector to obtain a transformation column vector; determining the geometric transformation relation of the first images and the at least, two second images according to the transformation column vector; wherein elements in the transformation column vector act as geometric transformation parameters of the geometric transformation relation between the first images and the at least two second images.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646